Wingate, S.
Distributees of decedent consulted a New Jersey attorney in New Jersey about their objections to the probate of decedent’s will. This attorney examined the papers on file in this court and consulted proponent’s attorney. Later another attorney admitted to practice in New York State consulted proponent’s attorney and a settlement was effected by an agreement to pay one-half of the estate to the distributees, the objections to be withdrawn. Before distribution was made the New Jersey attorney brought a proceeding, under section 231-a of the Surrogate’s Court Act, to fix and determine his compensation for services rendered to his clients and direct payment thereof from the funds payable to his clients under the settlement. The proponent and the distributees object upon the ground that the surrogate is without jurisdiction to grant the relief asked, because-section 231-a of the Surrogate’s Court Act applies only to attorneys duly admitted to practice in the courts of the State of New York and the petitioner does not come within this classification. The objection is sound. The benefit given by the section is for the protection of attorneys of this State and does not apply to attorneys of other States or countries. The petition is dismissed. Proceed accordingly.